Exhibit 10.28

 

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Nektar Therapeutics (the “Company”), pursuant to its 2000 Non-Officer Equity
Incentive Plan (the “Plan”), hereby awards to Participant the number of
Restricted Stock Units set forth below (“Award”). This Award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock Unit
Agreement and the Plan, both of which are attached hereto and incorporated
herein in their entirety.

 

Participant:      Date of Grant:      Number of Restricted Stock Units:     

 

Vesting Schedule: Subject to the limitations contained herein, the Restricted
Stock Units subject to this Award shall vest as follows: (i)         % of the
Restricted Stock Units shall vest on the achievement of [corporate objective],
(ii)         % of the Restricted Stock Units shall vest on the achievement of
[corporate objective], (iii)         % of the Restricted Stock Units shall vest
on the achievement of [corporate objective], and (iv)         % of the
Restricted Stock Units shall vest on the achievement of [corporate objective].

 

With respect to each of the above milestones, the designated percentage vesting
shall occur on the date that the Company’s Organization and Compensation
Committee makes a final determination that the milestone has been accomplished,
which date in no event shall be more than 90 days after the date on which the
applicable milestone was accomplished. The Organization and Compensation
Committee’s interpretation and determination of the accomplishment of the
milestones shall be final and binding for purposes of this Award.

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
Restricted Stock Units of the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to Participant under the Plan, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:            



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS       PARTICIPANT: By:                 Signature      
Signature

Name:

          Name:         Print Name           Print Name

Title:

         

Date:

   

Date:

               

 

ATTACHMENTS: Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Nektar Therapeutics (the “Company”), pursuant to its 2000 Non-Officer Equity
Incentive Plan (the “Plan”), hereby awards to Participant the number of
Restricted Stock Units set forth below (“Award”). This Award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock Unit
Agreement and the Plan, both of which are attached hereto and incorporated
herein in their entirety.

 

Participant:      Date of Grant:      Number of Restricted Stock Units:     

 

Vesting Schedule: Subject to the limitations contained herein, the Restricted
Stock Units subject to this Award shall vest as follows: (i)         % of the
Restricted Stock Units shall vest on [date], (ii)         % of the Restricted
Stock Units shall vest on [date], (iii)         % of the Restricted Stock Units
shall vest on [date], and (iv) 30 % of the Restricted Stock Units shall vest on
[date].

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
Restricted Stock Units of the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to Participant under the Plan, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:            



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS       PARTICIPANT: By:                 Signature      
Signature

Name:

          Name:         Print Name           Print Name

Title:

         

Date:

   

Date:

               

 

ATTACHMENTS: Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (“Agreement”) (collectively, the “Award”),
Nektar Therapeutics (the “Company”) has awarded you, pursuant to its 2000
Non-Officer Equity Incentive Plan (the “Plan”), the number of Restricted Stock
Units as indicated in the Grant Notice. Defined terms not explicitly defined in
this Restricted Stock Unit Agreement but defined in the Plan shall have the same
definitions as in the Plan.

 

The details of your Award are as follows.

 

1. VESTING. Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.

 

2. DIVIDENDS. You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.

 

3. STOCK CERTIFICATES. Stock certificates (the “Certificates”) evidencing the
conversion of Restricted Stock Units into shares of Common Stock shall be issued
following each vesting date of your Award and registered in your name. Subject
to Section 12 of this Agreement, the Certificates representing such shares will
be delivered to you as soon as practicable after each vesting date.
Notwithstanding the foregoing, if you elect to defer issuance of the shares of
Common Stock as provided in Section 4 of this Agreement, the shares of Common
Stock shall be issued as set forth in your Deferral Election Form.

 

4. DEFERRAL ELECTION. You may elect to defer issuance of the shares of Common
Stock that would otherwise be issued by virtue of the vesting of your Award as
set forth in the Grant Notice. If such deferral election is made, it shall be
made in accordance with the following requirements:

 

(a) The deferral election must apply to all shares of Common Stock otherwise
issuable in respect of your Award on a particular vesting date;

 

(b) Only one deferral election may be made in respect of shares of Common Stock
otherwise issuable in respect of your Award on a particular vesting date;

 

(c) No deferral period shall exceed five (5) years from each vesting date of the
Award; and



--------------------------------------------------------------------------------

(d) You must complete a Deferral Election Agreement (in substantially the form
attached to the Grant Notice) at the time you execute the Grant Notice.

 

5. NUMBER OF SHARES. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 13(a) of the Plan.

 

6. EFFECT OF CORPORATE TRANSACTION. In the event of: (a) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (b) a
merger or consolidation in which the Company is not the surviving corporation or
(c) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then any surviving corporation or acquiring
corporation shall assume any Restricted Stock Unit Awards outstanding under the
Plan or shall substitute similar Restricted Stock Unit Awards for those
outstanding under the Plan. In the event any surviving corporation or acquiring
corporation refuses to assume such Restricted Stock Unit Awards or to substitute
similar Restricted Stock Unit Awards for those outstanding under the Plan, then,
with respect to Restricted Stock Unit Awards held by Participants whose
Continuous Service has not terminated, the Restricted Stock Units will become
fully vested.

 

7. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you shall not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

 

9. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

 

10. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

 

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of



--------------------------------------------------------------------------------

the Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock pursuant to Section 3 of this Agreement.

 

12. WITHHOLDING OBLIGATIONS. You shall be required to deposit with the Company
an amount of cash equal to the amount determined by the Company to be required
with respect to any federal, state, local or foreign withholding obligations of
the Company in connection with the Award, deferral or conversion of Restricted
Stock Units into shares of Common Stock. Alternatively, the Company, in its sole
discretion, may withhold the required amounts from your pay during the pay
periods immediately preceding and/or next following the date on which any such
applicable tax liability arises or may permit you, subject to such conditions as
the Company may require, to elect to have the Company withhold a number of
shares of Common Stock otherwise deliverable having a Fair Market Value
sufficient to satisfy such withholding obligations. The Company shall not
deliver any shares of Common Stock unless you have made provision for
withholding that is satisfactory to the Company, in its sole discretion.

 

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

14. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

 

15. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

 

16. MISCELLANEOUS.

 

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

 

(d) Should the scheduled date of delivery of Common Stock, whether as soon as
practicable following a vesting date of the Award or at the end of a deferral
period pursuant to Section 4, fall within a period during which you are not
permitted to sell shares of Common



--------------------------------------------------------------------------------

Stock (a “blackout period”), the delivery date shall be postponed until the
first business day following the last day of such blackout period.

 

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.